Citation Nr: 0122808	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  00-19 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES ON HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 until May 
1971.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of June 2000 from the Huntington, West Virginia 
Regional Office (RO) which denied an increased rating for 
PTSD, as well as a total rating based on unemployability due 
to service-connected disability.  

The Board observes that the same issues were denied by Board 
decision dated in December 1998.  That determination is 
final.  Consequently, the Board's review will only encompass 
the evidence amassed since the December 1998 Board decision.  


REMAND

The appellant asserts that the symptoms associated with his 
service-connected PTSD are more severely disabling than 
reflected by the currently assigned disability evaluation and 
warrant a total rating.  He asserts that he is unable to 
secure or engage in any gainful employment on account of the 
severity of his PTSD.

A review of the record discloses that statements dated in 
October 1999 and August 2000 were received from the veteran's 
treating physician, a staff psychiatrist at the VA Medical 
Center in Huntington, West Virginia, opining that the veteran 
was completely unemployable due to his service-connected 
psychiatric disorder.  However, such statements were 
essentially cursory, and did not elaborate on the disability 
in a way in which current rating criteria for mental 
disorders may be readily applied.  See 38 C.F.R. § 4.130 
(2000).  The appellant was also afforded a VA examinations by 
another VA staff psychiatrist in April 2000; the report of 
which noted such symptoms as sleeplessness, nightmares of 
Vietnam, increased flashbacks and accelerated startle 
response.  A diagnosis of chronic PTSD was rendered, and a 
current Global Assessment of Functioning (GAF) score of 45 
was furnished.  The examiner indicated that the record had 
been reviewed.  The Board notes in this regard, however, that 
except for the GAF score, the examiner did not provide any 
other guidance as to the extent that the veteran's symptoms 
affected his social and industrial functioning.  The Board is 
thus of the opinion that more comprehensive evaluation, to 
include another psychiatric examination, psychological 
testing and a social and industrial survey, is required to 
more accurately ascertain the level of disability experienced 
by the veteran within the context of 38 C.F.R. § 4.130. 

Finally, during the course of this appeal, there has been a 
significant change in law affecting cases such as this one.  
In November 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) became law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp. 2001)).  There have also been final 
regulations promulgated to implement the new law.  See 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  These laws 
require additional assistance in developing claims, to 
include medical opinions when needed.  The RO has not had an 
opportunity to review this case in the context of the new law 
and regulations, nor have the veteran and his representative 
been informed in this regard.  Consequently, in order to 
ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the matter to 
the RO for further development.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, and the new 
regulations, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
satisfied.  Moreover, the appellant is 
notified that he may submit additional 
evidence or argument while the case is in 
remand status.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should contact the veteran 
and request that he identify the 
complete names, addresses, and 
approximate dates of treatment for all 
health care providers he has had in the 
past, to include all those listed above, 
and all VA facilities from which he has 
received treatment for any and all 
psychiatric disability.  With any 
necessary authorization from the 
veteran, the RO should attempt to obtain 
those records identified by the veteran 
which are not currently of record.

3.  Any and all VA outpatient records 
dating from March 2001 should be 
requested and associated with the claims 
folder.

4.  The RO should schedule the veteran 
for a VA social and industrial survey 
and psychiatric examination, to include 
psychological testing, preferably by an 
examiner who has not seen him before, to 
determine the extent of the service-
connected PTSD.  All necessary tests and 
studies should be conducted in order to 
describe the symptomatology attributable 
to PTSD.  The report of the examination 
should contain a detailed account of all 
manifestations of PTSD.  A GAF score 
should be provided with an explanation 
of the score's meaning within the 
context of the applicable rating 
criteria.  Findings should be made 
sufficient to apply the criteria found 
in 38 C.F.R. § 4.130 (2000).  The 
examiner should comment on whether or 
not the veteran's service-connected 
PTSD, in and of itself, renders him 
totally incapable of all work.  

5.  The RO should review the examination 
report to determine if it is in 
compliance with this remand.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.

6.  After completing any necessary 
development in addition to that 
specified above, the RO should re-
adjudicate the claims for a higher 
rating for PTSD and a total rating based 
on unemployability due to service-
connected disability.  If the benefit 
sought is not granted, a supplemental 
statement of the case should be issued.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




